DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner appreciates the applicant’s Remarks filed 17 August 2022 for clarity and content of the claims. Prior art Mulholland is interpreted to teach the subject matter for claims 26-30 since they lack the specific housing details of the female connector half. This detail is shown in new claim 36 which is objected to as dependent to rejected claim 27 in the following rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27-30 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mulholland et al. US 2016/0069178.
 As to claims 27 and 30, Mulholland teaches a feedthrough communications system and method for a subsea hydrocarbon production system, the subsea production system comprising a wellhead which is positioned at the top of a wellbore, a tubing hanger which is landed in the wellhead, and a Christmas tree which is connected to the top of the wellhead (figure 2, paragraph 0041, a wireless downhole feedthrough system comprising a tubing spool in the form of a Christmas tree 100 located at the upper end of a wellbore, a tubing hanger 102 which is landed in the Christmas tree and a tubing string 104 which extends from the tubing hanger into the wellbore), the feedthrough communications system comprising:
a first connector portion which is connected to the tubing hanger, the first connector portion including a first magnetic transceiver which is configured to transmit and/or receive wireless data and/or power signals using near field magnetic induction (NFMI) communications (figure 2, paragraph 0053, the first and second wireless nodes 110, 114 communicate using near field magnetic induction (NFMI) communications system; the Christmas tree 100 and the tubing hangar 102 are not penetrated to accommodate data cables), and
a second connector portion which is connected to the christmas tree, the second connector portion including a second magnetic transceiver which is configured to transmit and/or receive wireless data and/or power signals using NFMI communications (figure 2, paragraph 0053, the first and second wireless nodes 110, 114 communicate using near field magnetic induction (NFMI) communications system; the Christmas tree 100 and the tubing hangar 102 are not penetrated to accommodate data cables), 
wherein when the christmas tree is connected to the top of the wellhead, the first magnetic transceiver is positioned in operable proximity to the second magnetic transceiver (figure 2, paragraphs 0041 and 0042, a first wireless node 110 is mounted to an outer surface portion 112 of Christmas tree 100, the Christmas tree 100 is located at the upper end of a wellbore), 
 whereby in operation of the feedthrough communications system, the first and second magnetic transceivers are operable to communicate wireless data and/or power signals between each other (figure 2, paragraph 0042, an external cable 108 from an external device is connected to a first wireless node 110 which wirelessly couples data to a second wireless node 114, the second wireless node is mounted in the tubing hanger 102 at a position located generally opposite the first wireless node when the tubing hanger is properly landed and locked in the christmas tree 100).

As to claim 28 with respect to claim 27, Mulholland teaches wherein the subsea hydrocarbon production system comprises a downhole device which is positioned on or below the tubing hanger and an external device which is positioned on or apart from the christmas tree, and wherein the first connector portion is in communication with the downhole device and the second connector portion is in communication with the external device (figure 2, paragraphs 0042 and 0043, the second wireless node 114 is connected to a feedthrough data and/ or power cable 120 which is positioned in a feedthrough bore 122 which extends axially from the cavity 116 to but not through a bottom wall portion 124 of the tubing hanger 102; the feedthrough cable 120 is connected to a third wireless node 126 positioned in the tubing hanger 102 opposite of and to communicate wirelessly with a fourth wireless node 128 mounted to the tubing string 104 which in turn is connected by a downhole data and/ or power cable 130 to the downhole device 106).

As to claim 29 with respect to claim 27, Mulholland teaches the first connector portion is in wired communication with the downhole device and the second connection portion is in wired communication with the external device (figure 2, paragraphs 0042-0044, the first node is connected to external cable 108 to external devices and the second wireless node 114 is coup0led through to a fourth node 128 which is coupled to a downhole data and/or cable 130 to the downhole device 106).

Allowable Subject Matter
Claims 1, 8, 13-26 and 31-35 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record teach an electrical downhole feedthrough system for communicating data and/ or power signals comprising a wireless wetmate connector, see Mulholland et al. US 2016/0069178 and Deville et al. Us 8,988,178. The prior art made of record do not also teach the wetmate connector which includes a first connector half and a second connector half as claimed.

Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644